In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
DANNY WILSON,                         *
                                      *     No. 14-411V
                  Petitioner,         *     Special Master Christian J. Moran
                                      *
v.                                    *
                                      *     Filed: March 22, 2017
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *     Attorneys’ fees and costs.
                                      *
                  Respondent.         *
*********************
Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, D.C., for
respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On December 21, 2016, petitioner Danny Wilson moved for final attorneys’
fees and costs. He is awarded $32,881.84.

       On May 13, 2014, Mr. Wilson filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. §300a-10 et. seq., alleging the influenza (“flu”)
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which he received on or about October 22, 2012, caused him to
suffer a shoulder injury related to vaccine administration. The undersigned issued
a decision awarding compensation to Mr. Wilson based on the parties’ stipulation.
Decision, 2016 WL 3913463 (June 24, 2016).



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Because Mr. Wilson received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). The Federal Circuit has
approved the lodestar approach to determine reasonable attorneys’ fees and costs
under the Vaccine Act. This is a two-step process. Avera v. Sec’y of Health &
Human Servs., 515 F.3d 1343, 1348 (Fed. Cir. 2008). First, the court determines
an “initial estimate . . . by ‘multiplying the number of hours reasonably expended
on the litigation times a reasonable hourly rate.’” Id. at 1347-48 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Second, the court may make an upward or
downward departure from the initial calculation of the fee award based on specific
findings. Id. at 1348.

                                         *      *       *

      Mr. Wilson seeks a total of $42,787.01 ($28,358.05 in attorneys’ fees and
$14,428.96 in costs).

       For attorneys’ fees, Mr. Wilson seeks reimbursement for work by attorneys,
Richard Gage and Daniel Gerstein, as well as paralegals. For work in this case,
Mr. Gage has charged $373.75 per hour for 2013, $387.50 per hour for 2014 and
2015, and $401.75 per hour for 2016, claiming that he is entitled to be
compensated at rates prevailing in Washington, D.C. even though he works in
Cheyenne, WY. In support of these rates, Mr. Gage presented two affidavits
stating that he received a rate of $300 per hour in 2010 in a Fair Labor Standards
Act case and in a case involving asbestos. Pet’r’s Mem. in Supp. of Fee Appl’n,
filed Dec. 21, 2016, exhibits 1-2. He also cited one case from a special master.

      Mr. Gage submitted similar evidence in a recently decided case. There, the
undersigned considered multiple sources about rates of attorneys in Cheyenne,
WY. One source of information was a set of cases in which jurists from Wyoming
discussed reasonable hourly rates.2 After weighing these various sources, the
undersigned exercised discretion in finding reasonable hourly rates. The
undersigned determined the rates for Mr. Gage as $260 per hour for 2013, $263.38
per hour for 2014, $268.12 per hour for 2015, and $275.09 per hour for 2016.
Anthony v. Sec’y of Health & Human Servs., No. 14-680V, 2016 WL 7733084, at
       2
         In Mr. Wilson’s memorandum, he states “it is difficult to find fee-shifting decisions in
Cheyenne,” and, therefore, cites cases from Colorado. However, contrary to petitioner’s
assertions, cases from Wyoming do discuss reasonable rates. Anthony, 2016 WL 7733084, at
*7, 12 (discussing Broderick v. Wyoming Cent. Fed. Credit Union, 2012 WY 116, Versteeg v.
Bennett, DeLoney & Noyes, P.C., 839 F.Supp.2d 1238, 1242 (D. Wyo. 2011), Skinner v.
Uphoff, 324 F.Supp.2d 1278, 1285 (D. Wyo. 2004)).
                                                2
*8 (Fed. Cl. Spec. Mstr. Dec. 15, 2016).3 Adjusting the requested rates to the rates
set in Anthony, results in a deduction of $6,024.47.

      During the early stage of the case, Mr. Gage received assistance from
another attorney, Daniel Gerstein. Mr. Gerstein charged $285 per hour in 2013.
Mr. Gerstein’s hourly rate has previously been found to be $225 per hour for 2013.
McErlean v. Sec’y of Health & Human Servs., No. 13-543V, 2016 WL 4575583, at
*5 (Fed. Cl. Spec. Mstr. July 28, 2016). Adjusting the requested rate to the rate set
in McErlean results in a deduction of $488.80.

      Lastly, Mr. Wilson seeks reimbursement for paralegals in the amount of
$6,401.60. Four paralegals worked on this case.4 The undersigned determined
reasonable rates for these paralegals in Anthony. 2016 WL 7733084, at *8 n. 23.
Adjusting the requested paralegal rates to the rates set in Anthony results in a
deduction of $2,066.60.

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Secʼy of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination . . . and
certainly need not do so when Respondent has not attempted to highlight any
specific alleged inefficiencies”). Here, and similar to in Anthony, Mr. Gage’s
billing entries do not provide enough detail so that the reasonableness of the
activity can be assessed. In Anthony, the undersigned reduced Mr. Gage’s fee
request by ten percent due to vague time entries. Anthony, 2016 WL 7733084, at
*15 (citing Fox v. Vice, 563 U.S. 826, 838 (2011)); see also Stone v. Secʼy of
Health & Human Servs., No. 04-104V, 2010 WL 3790297, at *5 (Fed. Cl. Spec.
Mstr. Sep. 9, 2010) (deducting ten percent from Mr. Gage’s invoice for an
“excessive and vague bill”). The same “rough justice” is applicable here.
       3
           As Mr. Anthony’s counsel, Mr. Gage filed a motion for review. The motion remains
pending.
       4
         Mr. Wilson asserted that three different paralegals worked on the case and provided
information about two of them. Pet’r’s Mem. in Supp. of Fee Appl’n, at 7.
                                               3
       Consequently, this results in a ten percent reduction is $1,325.30.

       In addition to seeking attorneys’ fees, Mr. Wilson seeks an award of costs
for his counsel. Most of the costs are relatively routine, such as costs for medical
records retrieval, mailings, and photocopies. All these costs are reasonable,
documented, and awarded in full.

       The remainder of costs concern amounts billed by Re-Entry Rehabilitation
Services for a labor market research report and life care plan. Like attorneys’ fees,
reasonable expert fees are determined using the lodestar method in which a
reasonable hourly rate is multiplied by a reasonable number of hours. Experts
should create an invoice that explains what tasks are being done, how long the
tasks take, and who is performing the task. See Caves v. Sec’y of Health &
Human Servs., 111 Fed. Cl. 774, 781-83 (2013).

       An hourly rate of $225 per hour for a total of 43.18 hours was billed. Here
most time entries contain less than ten words to describe tasks. While the time
entries provided do not provide much detail, the undersigned finds the rate and
hours billed reasonable. However, in the future, the attorney should take care to
ensure that the expert’s invoice is reasonably detailed. Nevertheless, this cost is
awarded in full.

                                       *       *    *

       The undersigned finds an award of attorneys’ fees and costs appropriate. In
compliance with General Order No. 9, petitioner states that he advanced no monies
for reimbursable costs in pursuit of his claim. The undersigned awards Mr. Wilson
the following amount for attorneys’ fees and costs:

       Summary
       Requested Attorneys’ Fees:                            $21,956.45
       Deductions                                            $7,838.57
       (attorney rate adjustment and reductions):
       Attorneys’ Fees Awarded:                              $14,117.88

       Requested Paralegals’ Fees:                           $6,401.60
       Deductions (paralegal rate adjustment):               $2,066.60

       Paralegal Fees Awarded:                               $4,335.00
                                           4
           Attorneys’ Costs:                                          $14,428.96
           Deductions:                                                $0.00

           Attorneys’ Costs Awarded:                                  $14,428.96

           Requested Petitioner’s Costs:                              $0.00
           Deductions:                                                $0.00
           Petitioner’s Costs Awarded:                                $0.00

           Attorneys’ Fees, Paralegal, & Costs                        $34,207.14
           Awarded:
           Petitioner’s Costs Awarded:                                $0.00
           Total Attorneys’ Fees & Costs Awarded:                     $32,881.84

       Accordingly, the court awards:

       a. A lump sum of $32,881.84 in the form of a check made payable
          to petitioner and petitioner’s attorney, Richard Gage, Richard
          Gage, P.C., for attorneys’ fees and other litigation costs
          available under 42 U.S.C. § 300aa-15(e).


       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court shall enter judgment in accordance herewith. 5

       IT IS SO ORDERED.

                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       5
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                5